Citation Nr: 0937264	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-40 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to Dependency and Indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002). 

2.  Entitlement to service connection for cause of the 
Veteran's death. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1946 to October 1954 and from January 1955 to 
April 1967.  He died in December 2003.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), in which the benefits sought 
on appeal were denied. 

In January 2008, the appellant appeared for a Board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript has been associated with the claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's January 1988 claim for an increased 
evaluation for his hearing loss, when read in conjunction 
with the statements he made to the February 1988 VA examiner 
regarding retirement due to his hearing loss, raised an 
informal claim for individual unemployability due to service 
connected disabilities (TDIU), which was not addressed.  

2.  The failure to address the January 1988 informal claim 
for TDIU in the March 1988 rating decision was clear and 
unmistakable error, as the evidence then of record supports a 
finding of TDIU.  

3.  But for the CUE in the March 1988 rating decision, the 
Veteran would have been rated totally disabled for a 
continuous period of at least 10 years prior to his death.  

4.  The Veteran died on December [redacted], 2003; his death 
certificate shows that the immediate cause of his death was 
cardiac arrest, due to respiratory failure, due to 
splenomegaly, due to polycythemia vera.  

5.  At the time of the Veteran's death, he was service 
connected for bilateral hearing loss, evaluated as 100 
percent disabling; residuals of right thigh injury, evaluated 
as 10 percent disabling; residuals of gunshot wounds to the 
toe, evaluated as zero percent disabling, and varicose veins, 
evaluated as zero percent disabling.

6.  There is no competent medical opinion that relates the 
causes of the Veteran's death to either his service connected 
disabilities or directly to active service.  


CONCLUSIONS OF LAW

1.  The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009). 

2.  The cause of the Veteran's death was not incurred due to 
active service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In the context of a claim for service connection for cause of 
death benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for service 
connection for cause of death benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

The appellant was not sent a notice letter prior to the 
initial adjudication of her claim.  The appellant received 
Veteran's Claims Assistant Act (VCAA) notice in May 2006 and 
April 2008.  This informed the appellant of the evidence VA 
had received to date, the evidence VA was responsible for 
obtaining, how the appellant can help VA going forward, and 
what the evidence must show to support the appellant's claim.  
In the last section, the appellant was informed that to 
support her claim, she should show that the Veteran died 
while on active duty; from a service-related injury or 
disease; or the Veteran died from a non-service related 
injury or disease and was receiving or entitled to receive VA 
compensation for service-connected disability that was rated 
totally disabling for at least 10 years immediately before 
death, since the Veteran's release from active duty for at 
least five years immediately preceding death, or for at least 
one year before death if the Veteran was a former prisoner of 
war who died after September 30, 1999.  The notice letters 
also informed the appellant about disability ratings and 
effective dates.  Even though neither of the notice letters 
listed the disabilities for which the Veteran was service 
connected at the time of his death, the appellant did receive 
such notice through a December 2005 statement of the case.  

Although such notice was sent after the initial adjudication, 
the Board finds this error nonprejudicial to the appellant.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the subsequent notice fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, supra, and Hupp, supra, and 
after the notice was provided the case was readjudicated and 
an August 2009 supplemental statement of the case was 
provided to the appellant.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). The appellant has identified submitted private 
treatment records dated from January 1996 to December 2003.   
The Veteran's service treatment records have been associated 
with the claims folder.  

Additionally, the Board notes that some of the VA treatment 
records from the Medical Center in Martinsburg (VAMC) dating 
from November 2001 to January 2002 appear to be missing from 
the claim folder.  The record indicates that these treatment 
records pertain to hospitalization for rehabilitation therapy 
following the Veteran's November 2001 coronary artery bypass 
graft (CABG) surgery at Winchester Medical Center.  Even 
though these records presumably pertain to the condition that 
cause the Veteran's death, the Board finds that it may 
proceed with adjudication of the claim, because the 
information that those records would reflect is already 
contained in the claim folder - the Veteran was receiving 
inpatient rehabilitation therapy after CABG surgery.  Since 
this information is already contained in the record, any 
remand action to obtain those additional VA treatment records 
would only produce redundant information.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, no examination is necessary because there is no 
indication that the immediate cause of death, cardiac arrest, 
and the underlying cause of death, polycythemia vera, are 
related to a disease or injury in service.  Additionally, 
there is no indication that any of the service connected 
disabilities caused or contributed to the Veteran's death 
besides the appellant's own statements.

Significantly, neither the appellant nor her representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In regards to the claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1318, the Board finds that 
the duty to notify and duty to assist the appellant has been 
met in this case.  Furthermore, given the favorable nature of 
that portion of this decision, any failures in the duty to 
notify or duty to assist are harmless error, as it has failed 
to result in any prejudice to the appellant. 


Analysis-Entitlement to Benefits under § 1318

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse or children of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who at death was either was in 
receipt of compensation, or was "entitled to receive" 
compensation, for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a).

The Veteran's service-connected disabilities must have been 
either continuously rated totally disabling for 10 or more 
years immediately preceding death, continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service, or Veteran is a former POW.  Id.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22(c).

In essence, the ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the Veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Even if the Veteran was not actually receiving total 
disability compensation per the above circumstances, he still 
may have been "entitled to receive" total disability 
compensation by way of one of the eight possible exceptions 
listed under 38 C.F.R. § 3.22(b).

Pertinent to this case,  the first exceptions, the term 
"entitled to receive" can mean that the Veteran filed a claim 
for disability compensation during his lifetime and one of 
the following two circumstances is met:  (1) the Veteran 
would have received total disability compensation at the time 
of death for a service-connected disability rated totally 
disabling for the period specified in paragraph (a)(2) of 
this section but for clear and unmistakable error (CUE) 
committed by VA in a decision on a claim filed during the 
Veteran's lifetime concerning the issues of service 
connection, disability evaluation, or effective date; or (2) 
additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  38 C.F.R. § 
3.22(b)(1) and (2). 

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits have been met.  

In this case, at the time of his death in December 2003, the 
Veteran had several service-connected disabilities, rated at 
a combined total of 80 percent, effective from September 9, 
1982.  He was also in receipt of total disability rating 
based on individual unemployability (TDIU), effective from 
July 24, 2003.  His separation from service was well before 
that in April 1967.  Consequently, the Veteran was rated as 
totally disabled for less than one year at the time of his 
death.  As such, the Veteran was not rated totally disabled 
for a continuous period of at least 10 years immediately 
preceding death; nor was he rated totally disabling 
continuously since his release from active duty and for a 
period of not less than five years immediately preceding 
death.  

However, the Board must also consider whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
CUE in a decision on a claim filed during the Veteran's 
lifetime.  Specifically, previous determinations which are 
final and binding will be accepted as correct in the absence 
of CUE.  38 C.F.R. § 3.105(a) (2009).

To this regard, the Board notes that during the January 2008 
hearing, the appellant's representative, on the appellant's 
behalf, specifically noted that the RO failed to consider a 
January 1988 informal claim for TDIU.  The appellant's 
representative correctly noted that during the adjudication 
process of a March 1988 rating decision, the evidence of 
record revealed that the Veteran had informed VA that he had 
to retire from his position as a Federal Protective Service 
Agency officer because of his hearing loss.  See February 
1988 VA examination report.  He argued that under the holding 
in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), this 
constitutes "borderline CUE".  

In the case cited by the appellant's representative, where a 
veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) (2009) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on TDIU.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  

The record shows that the Veteran submitted a claim for an 
increased evaluation for his hearing loss in January 1988.  
He was then afforded a VA examination of his hearing in 
February 1988, at which time he informed the examiner that he 
had retired from his job with the Federal government in 1983 
due to his hearing loss.  The Board agrees with the 
appellant's representative that the Veteran's claim for an 
increased evaluation for his hearing loss, when combined with 
the February 1988 evidence of unemployability, met the 
definition of an informal claim under 38 C.F.R. § 3.155(a).  

The Board further finds that although the appellant's 
representative denied that the appellant was raising a claim 
for CUE, his insistence that the failure to address the 
January 1988 informal claim for TDIU in the March 1988 rating 
decision that considered the claim for an increased 
evaluation for hearing loss constituted "borderline CUE" 
does, in fact, constitute an argument for CUE.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that CUE is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that, 
when called to the attention of reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the results would be manifestly different but for the error.  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant 
revision of a decision on the ground of CUE there must have 
been an error in the adjudication of the appeal that, had it 
not been made, would have manifestly changed the outcome, 
i.e., whether, based on the current evidence of record, a 
grant of service connection would be clearly and unmistakably 
erroneous.

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 
3 Vet. App. 310, 313 (1992); see Norris v. West, 12 Vet. App. 
413, 419 (1999).  The error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Id.; see also 
Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 
5 Vet. App. 233, 235-36 (1993).  "A determination that there 
was 'clear and unmistakable error' must be based on the 
record and the law that existed at the time of the prior . . 
. decision.  Russell, 3 Vet. App. at 314; see Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996); See Allin v. Brown, 6 
Vet. App.  207, 214 (1994).  

The Court has further defined "clear and unmistakable error" 
to mean an administrative error during the adjudication of 
the claim; that is, the VA's failure to apply correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See generally Wipprecht v. Derwinski, 2 Vet. 
App. 131, 132 (1992); Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
"Clear and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The Court has recognized 
that a claimant seeking to obtain retroactive benefits by 
proving that the VA has made a "clear and unmistakable error" 
has a much heavier burden than that placed upon a claimant 
who attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(Recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of clear and 
unmistakable error).  

For a claim of CUE to succeed, it must be shown that the RO 
committed an error of law or fact that would compel later 
reviewers to the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Elkins v. Brown, 8 Vet. App. 
391, 396 (1995); see Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).  

To determine whether or not CUE was committed by the failure 
to address the January 1988 claim for TDIU, the laws and 
regulations for TDIU must be considered.  The failure to 
consider the claim in and of itself does not constitute CUE.  
In addition, the facts as know in 1988 must show that TDIU 
would have been granted but for the failure to consider the 
claim.  

The laws and regulations for TDIU in 1988 are basically the 
same as those currently in effect.  At that time, they stated 
that the VA will grant a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1987).  If 
the appropriate rating under the pertinent diagnostic code of 
the rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(1987).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(1987).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(1987).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b) (1987).

The Board finds that if the January 1988 informal claim for 
TDIU had been considered, then it would have been granted.  
The evaluation for the Veteran's hearing loss was increased 
to 80 percent as a result of his January 1988 claim.  
Therefore, the schedular requirements for TDIU were met.  38 
C.F.R. §§ 3.340, 4.16(a) (1987).  

The only evidence in the claims folder in 1988 pertaining to 
the Veteran's employability was his February 1988 statement 
to the VA examiner that he had retired due to his hearing 
loss.  Although in many cases this would not be sufficient 
for a finding of unemployability, the Board notes that the 
December 2003 rating decision that established TDIU was based 
on nothing more than the high evaluation for hearing loss and 
the same statement from the Veteran that his hearing loss had 
forced him to retire.  Therefore, the Board concludes that if 
the claim for TDIU had been considered in 1988, then the 
Veteran's statement regarding his retirement and his 80 
percent evaluation for hearing loss would have resulted in 
the grant of TDIU.  Furthermore, it follows that if TDIU had 
been granted at that time, then the Veteran would have been 
rated as totally disabled for more than the requisite 10 
years at the time of his death.  Therefore, the Board 
concludes that the failure to address the January 1988 
informal claim for TDIU was CUE, which means that the 
criteria for a grant of dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have been met.  38 C.F.R. 
§ 3.22(b)(1).  

Analysis-Cause of Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."   38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Service connection for the cause of a Veteran's death may be 
demonstrated by showing that the Veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be (1)  medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  When the 
determinative issue, however, involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the appellant claims entitlement to service 
connection for the cause of the Veteran's death.  The Veteran 
died in December 2003.  The death certificate lists the 
immediate cause of death as cardiac arrest with underlying 
cause of death as polycythemia vera.  The other conditions 
leading to his death were respiratory failure and 
splenomegaly.  During the Veteran's lifetime, he was service 
connected for bilateral hearing loss, residuals of gunshot 
wounds to the toe, residuals of right thigh injury, and 
varicose veins.   Additionally, during his lifetime, the 
Veteran submitted a claim for service connection for 
hepatitis, but it was denied by the RO because there was no 
clinical evidence of hepatitis or any residuals therefrom. 

A review of the Veteran's service treatment records is 
negative for evidence of a chronic heart disability, a 
chronic respiratory disability, or polycythemia vera.  

The only medical records following service and before 1994 
consist of four VA examinations.  The first VA examination is 
dated July 1976 and consists of a general examination in 
conjunction with the Veteran's claim for bilateral hearing 
loss, residuals of gunshot wounds to the toe, residuals of 
right thigh injury, varicose veins and residuals of 
hepatitis.  

The remaining three VA examinations were audiological 
evaluations dated January 1978, December 1982, and February 
1988.

The next medical evidence of record is the private treatment 
records from Harper's Family Medicine beginning in January 
1996. 

After careful review of the record, the Board finds that the 
competent medical evidence does not support a finding that 
the immediate cause of the Veteran's death, cardiac arrest, 
and the underlying cause of his death, polycythemia vera, 
were related to service.  

The Veteran's death certificate shows that the immediate 
cause of his death was cardiac arrest, with the underlying 
cause listed as polycythemia vera.  At the time of his death, 
service connection was in effect for hearing loss, residuals 
of gunshot wounds and varicose veins.   Although the 
appellant argues that the Veteran's death is related to his 
service connected disabilities, none of the competent and 
probative evidence medical suggests that the Veteran's death 
is in any way related to either of these disabilities.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  Therefore, to the extent her arguments 
contain opinions as to the etiology of any of the conditions 
that caused the Veteran's death; this is simply not competent 
or persuasive evidence.  

Nor does the competent and probative evidence medical suggest 
that the Veteran's death is related to his period of military 
service.  

First, there is no medical evidence showing that the 
Veteran's polycythemia vera disorder existed during service.   
See 38 C.F.R. § 3.303.  In addition, the first medical 
evidence of a diagnosis for polycythemia vera comes several 
decades after his discharge from service.  This evidentiary 
gap between the Veteran's active service and the earliest 
objective medical evidence of polycythemia vera goes against 
the Veteran's claim on a direct basis.  A lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.   
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

Second, there is no medical evidence establishing that a 
relationship is possible between any of the disorders that 
have been found to have caused or contributed to cause the 
Veteran's death and his military service on a direct basis.  
Other than the appellant's assertions that her husband's 
death was related to his service, the record is void of any 
competent medical evidence indicating a link between the 
immediate cause of death, cardiac arrest, the underlying 
cause of death, polycythemia vera, and the Veteran's service.  

In sum, the Board finds that there is no probative evidence 
that any established or should have been established service-
connected disability, "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, the Board finds that service 
connection for the cause of the Veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that any of the conditions that caused the Veteran's death 
was incurred in service.  As such, it is the judgment of the 
Board that the preponderance of the evidence is against the 
appellant's claim, and there is no benefit of the doubt that 
could be resolved in the appellant's favor.  See 38 C.F.R. §§ 
3.102; Ortiz, 274 F.3d at 1365.  The appellant's claim for 
service connection for the cause of death must be denied.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 

Entitlement to service connection for cause of the Veteran's 
death is denied.  




____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


